Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 1 of 16 PageID 1859




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   JAMALE EUGENE SMALL,

             Petitioner,

   v.                                              Case No. 3:18-cv-571-TJC-JRK

   SECRETARY, FLORIDA
   DEPARTMENT OF CORRECTIONS,
   et al.,

           Respondents.
   ________________________________

                                       ORDER

   I.    Status

         Petitioner, an inmate of the Florida penal system, initiated this case by

   filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254. Doc.

   1. He is challenging a state court (Duval County, Florida) judgment of

   conviction for tampering with a witness and burglary of an occupied dwelling.

   He is serving a twelve-year term of incarceration. Respondents have responded.

   See Doc. 5; Response.1 Petitioner filed a notice advising that he did not wish to

   reply, and instead relies on his assertions and claims as stated in the Petition.

   See Doc. 7. This case is ripe for review.


         1 Attached to the Response are numerous exhibits. See Doc. 5-1 through
   Doc. 5-22. The Court cites to the exhibits as “Resp. Ex.”
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 2 of 16 PageID 1860




   II.   Governing Legal Principles

         A. Standard of Review

         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

   governs a state prisoner’s federal habeas corpus petition. See Ledford v.

   Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

   2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

   that federal habeas relief functions as a guard against extreme malfunctions in

   the state criminal justice systems, and not as a means of error correction.’” Id.

   (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

         The first task of the federal habeas court is to identify the last state court

   decision, if any, that adjudicated the petitioner’s claims on the merits. See

   Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

   state court need not issue an opinion explaining its rationale for the state court’s

   decision to qualify as an adjudication on the merits. See Harrington v. Richter,

   562 U.S. 86, 100 (2011). When the state court’s adjudication on the merits is

   unaccompanied by an explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that
               does provide a relevant rationale. It should then
               presume that the unexplained decision adopted the
               same reasoning. But the State may rebut the
               presumption by showing that the unexplained
               affirmance relied or most likely did rely on different
               grounds than the lower state court’s decision, such as
               alternative grounds for affirmance that were briefed or

                                            2
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 3 of 16 PageID 1861




               argued to the state supreme court or obvious in the
               record it reviewed.

   Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

         When a state court has adjudicated a petitioner’s claims on the merits, a

   federal court cannot grant habeas relief unless the state court’s adjudication of

   the claim was “contrary to, or involved an unreasonable application of, clearly

   established Federal law, as determined by the Supreme Court of the United

   States,” or “was based on an unreasonable determination of the facts in light of

   the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

   (2). A state court’s factual findings are “presumed to be correct” unless rebutted

   “by clear and convincing evidence.” Id. § 2254(e)(1).

               AEDPA “imposes a highly deferential standard for
               evaluating state court rulings” and “demands that
               state-court decisions be given the benefit of the doubt.”
               Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
               quotation marks omitted). “A state court’s
               determination that a claim lacks merit precludes
               federal habeas relief so long as fairminded jurists could
               disagree on the correctness of the state court’s
               decision.” Harrington v. Richter, 562 U.S. 86, 101
               (2011) (internal quotation marks omitted). “It bears
               repeating that even a strong case for relief does not
               mean the state court’s contrary conclusion was
               unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
               538 U.S. 63, 75 (2003)). The Supreme Court has
               repeatedly instructed lower federal courts that an
               unreasonable application of law requires more than
               mere error or even clear error. See, e.g., Mitchell v.
               Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
               75 (“The gloss of clear error fails to give proper
               deference to state courts by conflating error (even clear

                                           3
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 4 of 16 PageID 1862




                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

   Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

   citations modified).

   III.   Petitioner’s Claim and Analysis

          Petitioner raises one claim for relief. He argues that the trial court erred

   in denying his motion to suppress all evidence of the burglary victim’s, Camille

   Price, pretrial identifications of Petitioner. Doc. 1-1 at 1. According to

   Petitioner, trial counsel, on behalf of Petitioner, sought to suppress this

   identification evidence because it was obtained through impermissibly

   suggestive means that caused “a substantial likelihood of irreparable

   misidentification.” Id. Petitioner asserts that the trial court violated his

   constitutional rights when it allowed the state to present such evidence.

          Petitioner’s initial brief filed on direct appeal summarizes the relevant

   facts. See Resp. Ex. S. On the morning of April 23, 2015, Price was alone in her

   apartment when she noticed a small white SUV parked sideways in the parking

   lot in front of her home. Two men she had never seen before got out of the

   vehicle. The driver was wearing a bullet proof vest and was holding a handgun.

   The man with the gun approached Price’s sliding glass door and began to hit

   the glass with the butt of the weapon. Price asked the men what they wanted,



                                            4
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 5 of 16 PageID 1863




   to which they replied that they were looking for her safe. Eventually, the force

   from hitting the glass caused the door to “pop” open and the two men came

   inside and walked to the back of Price’s apartment. Price ran outside and called

   for help. As she sought help, the two men left, got back into the SUV, and drove

   away, but Price managed to write down the license plate number before they

   left.

           Price then called 911 and told the police what happened. Price learned

   that the SUV belonged to Jamale Small. This information prompted Price to

   conduct an independent internet search using the name, leading her to find a

   picture of Petitioner on the Florida Department of Corrections website. She

   recognized that Petitioner was one of the men who came into her home.

   Sometime later, Officer Blankenship showed Price a photo of Petitioner and

   Price positively identified the photo as the one of the burglars. Later, police

   presented a photo spread to Price and she again picked Petitioner’s photo as

   one of the men who participated in the burglary. In a second photo spread, Price

   picked Gregory Wallace, Petitioner’s brother, as the second individual who

   participated in the burglary. Petitioner was then arrested.

           Following Petitioner’s arrest, trial counsel, on behalf of Petitioner, moved

   to suppress Price’s out-of-court identifications of Petitioner and any future in-

   court identification of Petitioner. Resp. Ex. A at 44-49. According to trial

   counsel, Price’s identification of Petitioner resulted from officers’ “unduly

                                             5
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 6 of 16 PageID 1864




   suggestive procedures,” and thus violated Petitioner’s due process rights. Id. at

   45. He argued that Officer Blankenship’s first photo presentation to Price only

   consisted of a single photo of Petitioner, “which in essence deliberately focuses

   [on] [Petitioner] and is therefore impermissibly suggestive.” Id. at 47. He also

   contended that the single-photo identification of Petitioner tainted the later

   multi-photo lineup because Price was already drawn to Petitioner’s photograph.

   Id.

         The trial court conducted an evidentiary hearing on the motion to

   suppress. Resp. Ex. E at 436-94. During the hearing, Price testified about the

   details of the burglary. Id. She stated it was daylight outside, about 10:30 a.m.,

   when the suspects approached her sliding glass door. She got a clear view of

   both suspects as they were right in front of her. Id. at 442. Price testified that

   the first man was around twenty-years old, six feet, “had a low haircut, he had

   on a bulletproof vest, and he had a gun with a little round barrel. The second

   gentleman was maybe six feet and he had long dreads.” Id. Price explained that

   once the individual with the gun popped the door open, the men walked inside

   directly in front of her. Id. at 443. According to Price, the men were inside her

   apartment for about four minutes and during that time, she got a good look at

   their faces. Id. at 444. She had a brief conversation with the men about a safe,

   during which she was watching their faces. Id. Price stated she ran outside to




                                           6
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 7 of 16 PageID 1865




   get help and at that time, she saw the men leave in a vehicle and managed to

   write down the tag number. Id. at 444-45.

         According to Price, she called the police who arrived and took her

   statement including the tag information. Id. at 445. While the police were at

   her apartment, Price said she heard the police radio call out an address for an

   individual named “Small.” Id. at 445. Price stated that later that day, she called

   the jail twice to inquire about whether the burglars had been arrested. Id. at

   446. During one of those calls, Price gave an officer her incident number and

   the officer then provided Price with the name “Jamale Small” and advised her

   that no one had yet been arrested. Id. at 446. Price then used Petitioner’s full

   name to search the FDOC website and found Petitioner’s photo. Id. at 446-47.

   Price testified that when she saw the photo, she was “100 percent” certain that

   it was the same man who broke into her apartment wearing a bullet proof vest

   and wielding a gun. Id. at 447-48. Price explained that four days later, on April

   27, she met with Blankenship who showed Price the same FDOC photograph of

   Petitioner. Id. at 448. Price stated she again recognized Petitioner and was “100

   percent” certain that he was one of the individuals who broke into her

   apartment. Id. at 449. Price signed the back of the photograph and wrote,

   “without a doubt this is the individual that entered my home.” Id. at 450. On

   May 7, Price met with Blankenship a second time, during which Blankenship

   presented a photo spread to Price. According to Price, she picked a photo from

                                           7
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 8 of 16 PageID 1866




   the spread, signed her name to the back of the photo, and was again “100

   percent” certain that the photo she chose was the same person who broke into

   her house. Id. at 449-51. Price also testified that if, during her personal search

   on the FDOC’s website, she did not recognize the photo for Jamale Small, she

   would have admitted that fact. Id. at 458. But she was “positive” that the person

   identified in the photo was the same individual who broke into her house. Id.

         Blankenship also testified at the evidentiary hearing that he was the

   investigator assigned to the case and first contacted Price via phone. Id. at 461.

   Price described the suspects and provided a tag number for the car she saw the

   suspects driving. Id. Blankenship stated that the tag number was registered to

   Jamale Small. Id. at 462. Blankenship then had an in-person meeting with

   Price and during the meeting, Price willingly provided Blankenship with

   Petitioner’s name and advised that she had identified him as a suspect through

   her own research. Id. In response, Blankenship showed Price the FDOC photo

   of Petitioner “just to confirm the identity of the person she had already

   identified.” Id. According to Blankenship, Price identified Petitioner as the

   individual who came into her house with a gun, and she was certain about that

   identification. Id. He asserted that days later, the state attorney requested that

   Blankenship present a photo spread to Price. Id. at 463. Blankenship compiled

   a spread using a photo of Petitioner different than the FDOC photo that Price

   had seen before and included other photographs of similar individuals. Id. at

                                           8
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 9 of 16 PageID 1867




   463-64. Price selected the photograph of Petitioner. Resp. Ex. L at 401.

   According to Blankenship, Price selected the photo on her own accord, and he

   did not make any suggestions during the process. Resp. Ex. E at 464. The trial

   court then heard argument from each party. Id. at 467-77. Notably, trial counsel

   argued that all identifications for which Price made should be suppressed

   because they resulted from state assistance.

         Two days after the hearing, the trial court denied the motion to suppress.

   The trial court announced its ruling on the recorded, explaining that it

   considered the factors set forth in Neil v. Biggers, 409 U.S. 188 (1972), and State

   v. Dorsey, 5 So. 3d 702 (Fla. 2009), to make its determination.

                      One, is opportunity of the witness to view the
               criminal at the time at the scene . . . . But the testimony
               was that she got a good look at him through a big glass
               window and came almost face to face and that she did
               have an opportunity and that -- and so she did have a
               clear, full opportunity. [T]he number two factor is the
               witness’s . . . degree of attention. You know, it’s hard
               to tell that the way the proof comes out did they really
               probe her and ask a series of questions and then that’s
               all she can come up with. I didn’t get that sense. The
               woman seemed sharp and articulate and bright and she
               seemed clear and precise there.

                     I don’t know that they asked her a lot of questions
               and that’s all that she could come up with; that she did
               say those things. And one of the key things in my mind
               is that she is sharp and articulate and this all seemed
               to happen in a spontaneous fashion in my mind and she
               sees him, she -- you know, the police are called and the
               investigation proceeds very quickly and that she
               expressed clear and I guess -- and that she didn’t

                                           9
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 10 of 16 PageID 1868




                waiver or vacillate and that she seemed certain and
                resolved about that.

                      So she did have, I think, a high level of attention.
                And then the accuracy of the witness’s prior
                description, that is another thing. That is what, I guess,
                I was really addressing.

                      I don’t view it as materially inaccurate. It is just
                that her later description, obviously, gets more
                complete, and Mr. Simmons would argue that that
                comes from a view of the photographs. But it is not
                completely clear to me that that was because of
                photographs or just because of an opportunity to be
                questioned in greater detail and to have her complete
                memory probed.

                       The photographs are not real clear and distinct,
                frankly. They don’t have a lot of real close detail
                concerning tattoos and so forth, so I’m not really overly
                persuaded by the idea that she got really more accurate
                later because of the photograph as opposed to her
                getting more accurate later because everybody had a
                chance just to calm down and spend more time with
                her. And so I don’t see a material switch or change in
                the accuracy of the witness’s description before and
                after the photographs. And the level of certainty
                demonstrated by the witness at all levels at all times in
                this seems to be very high.

                      And then the length of time is certainly not long.
                This was a short period of time. And that is the other
                thing too. It seems that the police I suppose you could
                say that when someone at the jail gave her the first
                name, that was not a good idea, but that wasn’t a
                conscious deliberate act on the part of the detective
                investigating this thing and attempting to influence a
                witness. It came spontaneously and, frankly, from this
                victim’s own action, so it seems a little ironic and
                overbearing and knit-picky to throw out a witness’s
                identification when it stemmed largely from the

                                           10
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 11 of 16 PageID 1869




                witness’s spontaneous action. She was upset and she
                was determined to find out what happened, and then
                she followed a series of steps that led her to investigate.
                Basically she was doing this on her own and fairly
                quickly and fairly spontaneously found the defendant
                and then was certain as soon as she saw the photograph
                and has remained resolute there.

                      And so the police were responding to her rather
                than setting up something that was suggestive or that
                would cause that was going to shape her opinion, so I
                think she had her own opinions spontaneously
                generated and that the police were reactive to her
                rather than the other way around.

                      That is why when I look at all of these factors, I
                find it is not unnecessarily suggestive and that the
                suggestive issues here raised by the defense I think
                would be more likely raised a[s] to the weight of the
                testimony, and I just think it would be overbearing and
                almost ironic to exclude a victim’s testimony when she
                was proceeding largely on her own to figure this out.
                And so it just seems in essence different from those that
                are suggestive

                      ....

                      That is why you certainly can make all of the
                points that you make, and I think that could be
                weighed, but I just feel like it would be wrong and
                overbearing to exclude it and not let them see this, and
                so that is my ruling on that.

                      And then I think the in-court issue would
                necessarily follow, as I’m not going to exclude the out-
                of-court identification, and then I think it would be
                inconsistent to exclude the in-court because I -- not
                necessarily maybe, but because now you’ll be saying
                that she’s seen the photographs and that she saw the
                photospread and that her -- now she is locked onto Mr.
                Small because of that, and I'm finding that she

                                            11
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 12 of 16 PageID 1870




                identified him spontaneously from her own
                investigation and that she was definitely certain, and
                so I think there is enough evidence to find that at least
                the state should be allowed those in-court
                identifications because this is showing that there’s an
                independent basis . . . .

                      So that leads me to deny the motion to suppress
                and to emphasize that all of those things I think are
                more appropriately brought out at trial and argued to
                the weight of the evidence.

    State v. Small, No. 16-2015-CF-4229 (Fla. 4th Cir. Ct.).2

          As his first issue on direct appeal, Petitioner, with help from appellate

    counsel, challenged the trial court’s denial of his motion to suppress Price’s

    identification testimony. Resp. Ex. S. In its answer brief, the state argued that

    Price’s identifications were not impermissibly suggestive. Resp. Ex. T. The First

    District Court of Appeal found no error in the trial court’s ruling and per curiam

    affirmed Petitioner’s judgment and convictions without a written opinion. Resp.

    Ex. V. Presumptively an adjudication on the merits, the First DCA’s decision is

    entitled to deference under § 2254(d).

          In applying such deference, the Court notes that the Supreme Court has

    recognized “a due process check on the admission of eyewitness identification,

    applicable when the police have arranged suggestive circumstances leading the



          2 After a thorough review of the Response Exhibits, the Court was unable to
    locate the transcript of the hearing in which the trial court announced its ruling on
    the motion to suppress. However, the Court obtained a copy of that transcript from
    Petitioner’s state court docket and takes judicial notice of that record here.

                                             12
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 13 of 16 PageID 1871




    witness to identify a particular person as the perpetrator of a crime.” Perry v.

    New Hampshire, 565 U.S. 228, 232 (2012). An out-of-court identification is

    subject to exclusion if the identification procedure was unduly suggestive so

    that it created a substantial risk of misidentification. Biggers, 409 U.S. at 199.

    In determining whether an identification violates due process, a court

    undertakes a two-part analysis. “First, we must determine whether the original

    identification procedure was unduly suggestive . . . . If we conclude that the

    identification procedure was suggestive, we must then consider whether, under

    the totality of the circumstances, the identification was nonetheless reliable.”

    Cikora v. Dugger, 840 F.2d 893, 895 (11th Cir. 1988) (citing Biggers, 409 U.S.

    at 199).

          In Biggers, the Supreme Court identified five factors to be considered in

    determining whether the identification was reliable. They are: the witness’s

    opportunity to view the suspect at the time of the crime, the witness’s degree of

    attention, the accuracy of the description of the suspect, the level of certainty of

    the identification, and the length of time between the crime and the

    identification. See Biggers, 409 U.S. at 199. In Manson v. Brathwaite, 432 U.S.

    98 (1977), the United States Supreme Court stated that absent “a very

    substantial likelihood of irreparable misidentification,” the identification of a

    suspect by a witness is evidence for the jury to weigh. Id. at 116.




                                            13
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 14 of 16 PageID 1872




          Under the totality of the circumstances, Price’s identifications of

    Petitioner as one individual who broke into her home were reliable. Applying

    the five Biggers factors: (1) Price was an eyewitness to the offenders committing

    the crime, looked directly at their faces, and spoke to them; (2) Price’s ability to

    describe the clothing, build, and gender supports her degree of attention; (3)

    Price also accurately remembered the license plate number, which was

    registered to Petitioner, who had the physical characteristics matching those

    Price first reported; (4) at all times, Price was “100 percent” certain that

    Petitioner was the same male who broke into her home, and she knew right

    away that the male she identified in the photographs was the same man she

    saw commit the offense, (5) Price made her initial spontaneous identification

    within hours of the incident, she made her second identification two days later,

    and she made her third identification a few weeks later.

          In consideration of the foregoing, the Court finds that the state appellate

    court’s summary adjudication of this claim was neither contrary to, nor an

    unreasonable application of, clearly established federal law. Nor was the state

    appellate court’s adjudication based on an unreasonable determination of the

    facts in light of the evidence presented in the state court proceedings. As such,

    this claim is due to be denied.




                                            14
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 15 of 16 PageID 1873




            Accordingly, it is

            ORDERED AND ADJUDGED:

            1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

    WITH PREJUDICE.

            2.    The Clerk of Court shall enter judgment accordingly, terminate

    any pending motions, and close this case.

            3.    If Petitioner appeals this Order, the Court denies a certificate of

    appealability. Because the Court has determined that a certificate of

    appealability is not warranted, the Clerk shall terminate from the pending

    motions report any motion to proceed on appeal as a pauper that may be filed

    in this case. Such termination shall serve as a denial of the motion.3

            DONE AND ORDERED at Jacksonville, Florida, this 26th day of July,

    2021.




            The Court should issue a certificate of appealability only if the Petitioner
            3

    makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
    2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
    reasonable jurists would find the district court’s assessment of the constitutional
    claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
    Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
    ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
    U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
    Here, after consideration of the record as a whole, the Court will deny a certificate of
    appealability.

                                              15
Case 3:18-cv-00571-TJC-JRK Document 8 Filed 07/26/21 Page 16 of 16 PageID 1874




    Jax-7

    C:      Jamale Eugene Small, #133546
            Barbara Debelius, Esq.




                                           16
